Case: 4:19-cv-00079-SNLJ Doc. #: 47 Filed: 05/12/20 Page: 1 of 11 PageID #: 579



            IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF MISSOURI
                     EASTERN DIVISION

STEVEN BLAKENEY,                            )
                                            )
           Movant,                          )
                                            )
     vs.                                    )   No. 4:19-cv-79 SNLJ
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
           Respondent.                      )

          REPLY TO GOVERNMENT’S RESPONSE IN
      OPPOSITION TO MOTION TO EXPAND THE RECORD

     COMES NOW movant, STEVEN BLAKENEY, by and through

counsel, and hereby files his reply to the government’s response in

opposition to his motion to expand the record. Doc. 43. In support of this

reply, Mr. Blakeney states the following:

                               Introduction

     Predictably the government argues that Mr. Blakeney’s motion should

be denied because the materials with which he wishes to expand the record

do not help his claims or are merely speculative. Although the government

goes to great lengths to argue that these documents are not deserving of

this Court’s review, it does not deny that these materials (original Pine

Lawn police report #13-1337, 911 call made by “Mario” Samad before Mr.


                                      -1-
Case: 4:19-cv-00079-SNLJ Doc. #: 47 Filed: 05/12/20 Page: 2 of 11 PageID #: 580



Blakeney’s arrival, and Billy Baker’s original statement to the FBI) were

withheld from Mr. Blakeney prior to his trial. Also, the government does

not dispute that Mr. Blakeney should have had these documents in his

possession prior to trial. The government now attempts to rationalize this

failure by arguing that these documents have no value. The fact that these

documents and recordings were never provided to Mr. Blakeney alone is

enough for this Court to grant Mr. Blakeney’s motion to expand the record.1



      1
       For purposes of background, Mr. Blakeney notes that the
government authorized its original criminal investigation against him based
upon false information provided by his ex-wife during a contentious child
custody battle (Mr. Blakeney now enjoys custody of his two sons) which
resulted in further investigations that were unfounded. Also, at one time,
the FBI had planned to use a confidential informant to enter Mr. Blakeney’s
police vehicle under false pretenses while in possession of illegal drugs so
that Mr. Blakeney could be arrested for illegal drug possession. This plan
was terminated by the United States Attorney’s Office just prior to being
carried out. Also, the FBI surveilled Mr. Blakeney while being at a
neighborhood bar during his personal time and contacted the Missouri
State Highway Patrol to arrest him for driving while intoxicated which
proved to be fruitless. Also, the government did not charge Mr. Blakeney in
2013 immediately after the alleged false arrest of Nakisha Ford. It was not
until he was illegally terminated from the Pine Lawn Police Department
and the airing of false and sensational news stories on television in August
2015 that the government charged him. After being charged, a FBI SWAT
team and a dozen local police officers came to his home and held his
parents at gun point while he was taken into custody. Mr. Blakeney’s
counsel had previously informed him that he would receive notice when to
turn himself into custody. Through FOIA litigation of FBI records, Mr.
Blakeney has uncovered this pattern of misconduct aimed at securing his
conviction.
                                      -2-
Case: 4:19-cv-00079-SNLJ Doc. #: 47 Filed: 05/12/20 Page: 3 of 11 PageID #: 581



      Also, the government appears to be confusing a request to conduct

discovery with Mr. Blakeney’s request to expand the record with material

already in his possession. As indicated in his motion to expand, Doc. 40,

pp. 1-2, Mr. Blakeney has filed a motion to conduct discovery which - to

date - has not been granted.2 Even it this Court applied the good cause

standard for leave to conduct specific discovery to the instant request, Mr.

Blakeney’s specific allegations “show reason to believe that [Mr. Blakeney]

may, if the facts are fully developed, be able to demonstrate that he is . . .

entitled to relief." Bracy v. Gramley, 520 U.S. 899, 908-09 (1997). There

is nothing speculative about the FBI materials which Mr. Blakeney wishes

to expand the record with and he has more than demonstrated that he may

be entitled to relief.

                                  Argument

I.    Documents are not Speculative

      The government curiously argues that Mr. Blakeney’s motion to

expand the record should be denied because the FBI materials he wishes to

include are merely speculative as to being exculpatory/impeaching or as to



      2
        Mr. Blakeney hopes that this Court will grant his request for
discovery. If granted,he will seek to obtain the 911 call and Billy Baker's
initial FBI statement.
                                       -3-
Case: 4:19-cv-00079-SNLJ Doc. #: 47 Filed: 05/12/20 Page: 4 of 11 PageID #: 582



aiding his claims. Doc. 43, p. 1. The government ignores the fact that these

documents amply provide support for his claims.

      A.    April Brooks

      The government contends that the FBI records Mr. Blakeney wishes

to submit to support his claim that trial counsel was ineffective for failing to

call April Brooks are merely speculative. In support of this contention, the

government argues that: (1) Mario Samad testified on four occasions at Mr.

Blakeney’s trial that he did not call the police after Ms. Ford removed the

sign; and (2) the government never contended that Mario Samad called the

police at the urging of Mr. Blakeney. Doc. 43, p. 2. Again, the FBI

memorandum to former Assistant United States Attorney Reggie Harris

indicates that there were more than one 911 call. This 911 call would

demonstrate that Mario Samad called the police immediately after Ms. Ford

took down the sign and before Mr. Blakeney’s arrival. This evidence would

have impeached Mario Samad’s testimony that he did not call 911.3 Also, it

corroborates Ms. Brooks’ statement. These FBI documents are not




      Mr. Blakeney notes that the government violates a criminal
      3

defendant’s right to due process of law, guaranteed by the Fourteenth
Amendment when it allows false evidence to go uncorrected when it is
presented. Giglio v. United States, 405 U.S. 150, 155 (1972).
                                       -4-
Case: 4:19-cv-00079-SNLJ Doc. #: 47 Filed: 05/12/20 Page: 5 of 11 PageID #: 583



speculative but go to the heart of the government’s case that Mr. Blakeney

was responsible for Ms. Ford’s arrest which has now been discredited.

      B.    Pine Law Police Department Report

      The government argues that the suppressed Pine Lawn Police

Department Report 13-1377 is of no consequence because the evidence

adduced at trial showed that Mr. Blakeney had input regarding the victim’s

arrest and that he falsified the police report by supplying false information

which he directed Officer Brock to write.4 Doc. 43, p. 3. In support of this

argument, the government again, and erroneously, cites United States v.

Moyers, 674 F.3d 192, 208 (3rd Cir. 2012). Moyers is distinguishable from

Mr. Blakeney’s case because the supervising officer wrote the report

himself knowing it to be false. There is no evidence nor has the

government ever contended that Mr. Blakeney wrote the police report.

      Regarding Office Brock’s trial testimony, he recently gave a

deposition in the then pending civil action brought by Ms. Ford (Ms. Ford

subsequently dismissed the case). Mr. Blakeney submitted this deposition

with his reply. Doc. 26-2. At the deposition, Officer Brock testified that,


      In its response to Mr. Blakeney’s Section 2255 motion, the
      4

government argued that Blakeney’s Brady claim should be denied because
the government did not withhold the original police report from the
defense. Doc. 15, p. 23.
                                      -5-
Case: 4:19-cv-00079-SNLJ Doc. #: 47 Filed: 05/12/20 Page: 6 of 11 PageID #: 584



among other things, he could not be sure that government’s trial exhibit 16

was the original police report because it was printed two years after the

incident. Doc. 26-2, pp. 19-20. Also, regarding Blakeney’s interactions

with him, Officer Brock testified that Officer Struckhoff was his direct

supervisor who he called to obtain the wanted, so it was Officer Struckhoff -

not Mr. Blakeney - who approved the wanted for Ms. Ford which led to her

arrest. Doc. 26-2, pp. 30, 37, 38. Officer Brock further testified that

Prosecuting Attorney Anthony Gray’s decision to charge Ms. Ford occurred

at the Pine Law Market before any alleged misconduct by Mr. Blakeney at

the police department. Doc. 26-2, p. 40. Furthermore, Officer Bock

testified that probable cause existed to arrest Ms. Ford. Doc. 26-2, p. 38-

39.

      Also, the government argues that the fact that Pine Lawn Police

Report 13-1337 (without a signature block) is identical to a later print out of

same report (Gov’t Trial Ex. 16) which contained the same narrative and a

blank signature block, is of no consequence to Mr. Blakeney’s Brady claim.

Doc. 43, p. 3. In support of this argument, the government states that Mr.

Blakeney knew of the contents of the police report prior to trial. Id. at 4.

The government’s argument ignores the fact that Pine Lawn Police

Department policy required written signatures on both the final

                                      -6-
Case: 4:19-cv-00079-SNLJ Doc. #: 47 Filed: 05/12/20 Page: 7 of 11 PageID #: 585



police/incident report of both the reporting officer and approving officer.

See Affidavit of Police Chief Rickey Collins, Doc. 195-1, filed in United

States v. Blakeney, No. 4:15-cr-00354-SNLJ (E.D. Mo.). The original

police report discovered after trial does not have Mr. Blakeney’s signature

but Officer Brock’s. In fact, no police report regarding Ms. Ford’s alleged

false arrest contains Mr. Blakeney’s signatures. Also, it ignores the fact that

the jury was concerned about the unsigned police report because it inquired

during jury deliberations as to whether Mr. Blakeney had to sign the police

report or not for it to be falsified. (Trial Transcript, Vol. IV, p. 64). If the

original report had been disclosed to Mr. Blakeney, there is reasonable

probability that the outcome of his trial would have been different.

      C.    Billy Baker

      The government argues that Mr. Blakeney’s request for a copy of Mr.

Baker’s initial statement to the FBI amounts to a fishing expedition, and

that Mr. Blakeney has not demonstrated that its disclosure would have

affected the verdict or his sentence. Although Mr. Baker did not testify at

Mr. Blakeney’s sentencing hearing, the trial court considered Mr. Baker’s

state court testimony when deciding on a sentence. If Mr. Baker’s first

statement had been provided to Mr. Blakeney, it could have been used as



                                        -7-
Case: 4:19-cv-00079-SNLJ Doc. #: 47 Filed: 05/12/20 Page: 8 of 11 PageID #: 586



impeaching evidence as to Mr. Baker’s later statements.5 Given that his

first trial resulted in a mistrial, the disclosure of this statement may have

resulted in the acquittal of Mr. Blakeney for the state court misdemeanor

charge. Also, it would have damaged Mr. Baker’s crediblity to the degree

that his state court testimony would have had little impact upon Mr.

Blakeney’s sentence. For these reasons, it is clearly Brady material.

II.   Mr. Blakeney is Entitled to an Evidentiary Hearing

      The government contends that this motion, as well as all of Mr.

Blakeney’s motions, be denied because the Court has all the information

necessary in its possession to make its decision. Doc 43, p.6. Mr. Blakeney,

however, is entitled to an evidentiary hearing because his claims, accepted

as true, would entitle him to relief.

      Specifically, Mr. Blakeney’s claim that counsel was ineffective for

failing to investigate and call key witnesses is deserving of an evidentiary



      5
       Mr. Blakeney notes that the St. Louis City Circuit Attorney’s Office
originally declined to prosecute him for the alleged misdemeanor assault of
Mr. Baker. The FBI obtained an initial 302 statement from Mr. Baker.
Months later the FBI ,accompanied by St. Louis City police officers,
obtained new statements from Baker. The original statement was not
disclosed to Mr. Blakeney. Mr. Baker testified in his state court deposition
that the FBI had contacted him and told him that he had to appear at Mr.
Blakeney’s state criminal proceedings. Previously, Mr. Baker had failed to
appear.
                                        -8-
Case: 4:19-cv-00079-SNLJ Doc. #: 47 Filed: 05/12/20 Page: 9 of 11 PageID #: 587



hearing. These witnesses, if called, would have demolished the

government’s case and established, contrary to the government’s now

discredited theory, that the decision to arrest Nakisha Ford was made solely

by Anthony Gray, the Pine Lawn Municipal Prosecuting Attorney, without

the input of Blakeney or any witness that Blakeney had interviewed. Doc.

26-1, pp. 10-11, 16-17, 27, 30 - 32.

      Trial counsel had no strategic reason not to investigate and call these

witnesses at trial. This is especially true in the case of Anthony Gray, the

Pine Lawn Prosecuting Attorney. In fact, trial counsel never even called

Anthony Gray on the telephone nor made an attempt to interview him.

There is a reasonable probability that Mr. Gray’s testimony would have

changed the outcome of Mr. Blakeney’s trial as he would have testified that

he, and he alone, made the decision to arrest Ms. Ford without input from

Mr. Blakeney or any witness that Mr. Blakeney had interviewed. Mr. Gray’s

testimony would have established that anything that happened after the

police left the Pine Lawn Market was irrelevant and would have no bearing

on Ford’s lawful arrest. In fact, Mr. Gray instructed Mr. Blakeney

to carry out Ms. Ford’s arrest after his (Gray’s) on the scene

independent investigation prior to any misconduct that the government

alleged that Mr. Blakeney committed. Doc. 26-1, pp. 16-17, 27, 30 - 32.

                                       -9-
Case: 4:19-cv-00079-SNLJ Doc. #: 47 Filed: 05/12/20 Page: 10 of 11 PageID #: 588



      Similarly, Mr. Blakeney’s other claims regarding trial counsel’s failure

to properly cross-exam Ms. Ford, and to object to the trial court’s handling

of jury instructions are deserving of an evidentiary hearing as they require

fact finding by this Court. Also, Mr. Blakeney’s claim that both trial and

appellate counsel were ineffective for failure to challenge the indictment

cannot be decided on the record. Finally, Mr. Blakeney’s Brady claims as to

the government’s failure to disclose the original police report and 911 call

are entitled to an evidentiary hearing.

      WHEREFORE, for these reasons and those set out in Mr.

Blakeney’s motion to expand the record, Doc. 40, this Court should grant

Mr. Blakeney’s moton to expand the record to allow submission of the

unredacted FBI reports should be granted.

                                    Respectfully submitted,

                                    LAW & SCHRIENER, LLC

                                    /s/ Kevin L. Schriener
                                    KEVIN L. SCHRIENER, Mo. #35490
                                    Attorney for Movant Steven Blakeney
                                    Law & Schriener, L.L.C.
                                    141 North Meramec Avenue, Suite 20
                                    Clayton, Missouri 63105
                                    (314) 721-7095 – telephone
                                    (314) 863-7096 – facsimile
                                    kschriener@SchrienerLaw.com – e-mail



                                      -10-
Case: 4:19-cv-00079-SNLJ Doc. #: 47 Filed: 05/12/20 Page: 11 of 11 PageID #: 589



                       CERTIFICATE OF SERVICE

      I hereby certify that I filed the foregoing motion reply with the Clerk
of the United States District Court for the Eastern District of Missouri to be
served by operation of the Court’s electronic filing system upon all parties
of record, this 12th day of May, 2020.

                                    /s/ Kevin L. Schriener
                                    KEVIN L. SCHRIENER




                                      -11-
